Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 1, 2014                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  148127                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  WILLIAM KARWACKI and KATHRYN                                                                           David F. Viviano,
  KARWACKI,                                                                                                          Justices
           Plaintiffs-Appellants,
  v                                                                SC: 148127
                                                                   COA: 308772
                                                                   Ct of Claims: 10-000020-MD
  DEPARTMENT OF TRANSPORTATION,
          Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 29, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        CAVANAGH, J., would grant leave to appeal.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 1, 2014
           t0325
                                                                              Clerk